Exhibit 10.1
SALES CONTRACT
between

PEACHTREE CORNERS CIRCLE LLC,
a Georgia limited liability company, as Seller
and

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership, as Purchaser
Dated: December 17, 2009
Property consisting of an approximately 1.004 acre parcel of unimproved real
property
located on Peachtree Corners Circle, Gwinnett County, Georgia

 

 



--------------------------------------------------------------------------------



 



SALES CONTRACT
THIS AGREEMENT is made and entered into this 17th day of December, 2009 by and
between PEACHTREE CORNERS CIRCLE LLC, a Georgia limited liability company
(hereinafter referred to as the “Seller”) and ROBERTS PROPERTIES RESIDENTIAL,
L.P., a Georgia limited partnership (hereinafter referred to as the
“Purchaser”).
ARTICLE I — PROPERTY TO BE CONVEYED
A. Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
upon the terms and conditions hereinafter set forth, that certain parcel of land
(hereinafter referred to as the “Land”) described on Exhibit A attached hereto
with the buildings and improvements, if any, on the Land (hereinafter referred
to as the “Improvements”) and the machinery and equipment, attached thereto, if
any (all of the foregoing real and personal property is hereinafter collectively
referred to as the “Property”).
B. The Property shall include all right, title and interest, if any, of Seller
in and to any land lying in the bed of any street, road, highway or avenue, open
or proposed, in front of or adjoining all or any part of the Land and in all
strips, gores or rights-of-way, riparian rights and easements, and all right,
title and interest of Seller, if any, in and to any award or payment made or to
be made (i) for any taking in condemnation or eminent domain of land lying in
the bed of any street, road, highway or avenue, open or proposed, in front of or
adjoining all or any part of the Land, (ii) for damage to the Property or any
part thereof by reason of change of grade or closing of any such street, road,
highway or avenue, (iii) for any taking in condemnation or eminent domain of any
part of the Property.
C. The Property consists of approximately 1.004 acres of unimproved real
property located in Land Lot 301 of the 6th District Gwinnett County, Georgia,
fronting on Peachtree Corners Circle.
ARTICLE II — PURCHASE PRICE
The purchase price (hereinafter referred to as the “Purchase Price”) for the
Property shall be One Hundred Ninety-Nine Thousand Five Hundred and No/100
Dollars ($199,500.00), and subject to all prorations and adjustments provided
herein, shall be paid as follows:
A. Concurrently with the execution of this Agreement, Purchaser shall pay to
Seller $100.00 (the “Deposit”) by check subject to collection or by wire
transfer, such amount to be deposited in a non-interest bearing account. The
Deposit shall be applied toward the Purchase Price due at Closing (as
hereinafter defined) only if the Closing contemplated hereby is consummated as
herein provided, or shall otherwise be applied as elsewhere provided in this
Agreement.

 

 



--------------------------------------------------------------------------------



 



B. The amount (which amount includes the amount of the Deposit) of $199,500.00
shall be paid by Purchaser at Closing by certified, cashier or federal funds
check drawn to the order of Seller or by wire-transfer of immediately available
cash to Seller, out of which Seller shall pay off and have cancelled all deeds
to secure debt and similar instruments affecting the Property.
C. Purchaser and Seller hereby expressly acknowledge and agree that Purchaser is
to acquire the Property in an “as-is” condition and that Seller shall have no
obligation or liability whatsoever to Purchaser in respect to the quality,
integrity, nature or condition of construction or merchantability or
habitability of the Improvements or any particular use which may be made
thereof. The substance of this Section II C shall survive the consummation of
the transaction contemplated herein and shall be included in the Special
Stipulations to the Closing Statement to be executed by Purchaser and Seller at
Closing.
ARTICLE III — ITEMS TO BE DELIVERED BY SELLER AT CLOSING
At Closing Seller agrees to deliver the following items to Purchaser. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Purchaser’s counsel.
A. Title to the Land shall be conveyed by a limited warranty deed (herein called
the “Deed”) which will (i) contain a limited warranty of title to the effect
that Seller will warrant title to the Purchaser as against any claim by any
person owning, holding or claiming by, through or under Seller, but not
otherwise, and (ii) be subject only to those title exceptions contained on
Exhibit B attached hereto and made a part hereof (herein called the “Permitted
Exceptions”).
B. A Title Affidavit of Seller’s manager’s Chief Financial Officer and Secretary
(in a form customarily utilized in Atlanta, Georgia) showing that all debts for
labor and materials in respect of the Property have been paid in full and that
there are no outstanding claims, suits, debts, liens or judgments against the
Property, except for the Permitted Exceptions.
C. A FIRPTA Affidavit and an Affidavit of Seller’s Residence as respects
O.C.G.A. §48-7-128.
D. An IRS form 1099, and a Designation of Reporting Agent and Transferor
Identification form.
E. Such evidence as is required by the title insurance company (the “Title
Company”) insuring the title to the Property for Purchaser as is required by the
Title Company to delete any and all security deeds encumbering the Property from
the title insurance commitment to be marked at Closing.

 

-2-



--------------------------------------------------------------------------------



 



F. Such evidence as is required by the Title Company as to the authority of
those acting on behalf of the Seller in connection with the transaction
contemplated in this Agreement, which such evidence shall include a current
certificate of existence from the Secretary of State of Georgia.
G. Any other documents referred to or specified in this Agreement.
ARTICLE IV — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING
At Closing, Purchaser agrees to deliver the following items to Seller:
A. The Purchase Price as required by and in the manner specified in Section II B
hereof.
B. Any other documents referred to or specified in this Agreement.
ARTICLE V — TIME AND PLACE OF CLOSING AND CLOSING COSTS
A. The consummation of the transaction contemplated herein shall take place on
December 17, 2009 (the date such consummation occurs being herein referred to as
the “Closing” or “Closing Date”) at the offices of Holt Ney Zatcoff & Wasserman,
LLP, Atlanta, Georgia commencing at 10:00 A.M.
B. At Closing, Purchaser shall pay the transfer tax and recording fees incident
to the Deed, and all other closing expenses with respect to the closing of the
transaction contemplated herein, including, without limitation, survey costs,
recording fees, the premium incident to any title insurance policy to be issued
to Purchaser, except that Seller and Purchaser will each pay their own
attorney’s fees.
C. Possession of the Property will be delivered by Seller to Purchaser on the
Closing Date.
ARTICLE VI — APPORTIONMENTS
The following items shall be apportioned at Closing and as of the Closing Date:
A. All real property taxes, including the current installment for any assessment
(special, bond, or otherwise), and personal property ad valorem taxes, if any.
Seller shall be entitled to receive a return of all utility deposits placed with
any utility company, and Purchaser shall be responsible to place its own deposit
with any such utility company. Seller shall be entitled to receive all income in
respect of the Property and shall be obligated to pay all expenses, including
utility charges, in respect of the Property for all time periods prior to and
including the day prior to the Closing Date. Purchaser shall be entitled to
receive all such income and shall be obligated to pay all such expenses,
including utility charges, for all time periods commencing with the Closing
Date. In the event that any income or any expense item relating to the period
prior to the Closing Date is received or appears after the Closing, such item(s)
shall be adjusted between the Seller and the Purchaser within ten (10) days
after such is discovered. This Section VI A shall survive the Closing of the
transaction contemplated herein, but only for a period of thirty (30) days after
which all prorations and adjustments shall be final as between Seller and
Purchaser.

 

-3-



--------------------------------------------------------------------------------



 



ARTICLE VII — PURCHASER’S CONDITIONS PRECEDENT
Purchaser shall not be required to purchase the Property unless the following
conditions precedent have been satisfied:
A. The physical condition of the Property shall be substantially the same on the
Closing Date as on the date of full execution hereof, normal wear and tear
excepted.
B. As of the Closing Date there shall be no administrative agency action,
litigation or other governmental proceeding of any kind pending or threatened
against the Seller or the Property which after the Closing would materially,
adversely affect the value of the Property.
ARTICLE VIII — EMINENT DOMAIN
A. If, prior to the Closing Date, all of the Property is taken by condemnation
or eminent domain or same is pending, this Agreement shall terminate as of the
day title to the Property or possession thereof vests in the condemning
authority, the Deposit shall be returned by Seller to Purchaser, and upon such
return this Agreement shall terminate and be null and void and of no further
force or effect and neither Purchaser nor Seller shall have any further rights,
remedies, duties, liabilities or obligations to the other hereunder. If, prior
to the Closing Date, there shall be any condemnation or eminent domain
proceedings instituted or pending against less than all of the Property, and
same would interfere with Purchaser’s ability to develop the Property for
Purchaser’s intended use, then Purchaser may elect to terminate this Agreement
by written notice given to Seller within three (3) days after Purchaser has
received notice from Seller of such proceedings. Upon such notice to Seller the
Deposit shall immediately be returned to Purchaser by Seller, and upon such
return this Agreement shall terminate and be null and void and of no further
force or effect and neither Purchaser nor Seller shall have any further rights,
remedies, duties or obligations to the other hereunder. Failure of the Purchaser
to so notify Seller within said three (3) days that Purchaser has elected to
terminate this Agreement shall be deemed to mean that Purchaser has elected not
to terminate this Agreement. If Purchaser does not so elect to terminate this
Agreement, then the Closing shall take place as provided herein without
abatement of the Purchase Price, and there shall be assigned to the Purchaser at
the Closing, all interest of the Seller in and to any condemnation awards which
may be payable to the Seller on account of such occurrence.

 

-4-



--------------------------------------------------------------------------------



 



ARTICLE IX — SELLER’S REPRESENTATIONS AND WARRANTIES
Seller represents and warrants to Purchaser that:
A. Seller has all requisite power and authority to execute this Agreement, the
closing documents listed in Article III hereof, and any other documents required
to be delivered by the Seller.
B. To the best of Seller’s knowledge, the conveyance of the Property to
Purchaser pursuant to this Agreement will not be a violation by Seller of any
applicable statute, ordinance, governmental restriction, or regulation, or any
private restriction or agreement.
C. To the best of Seller’s knowledge, as of the date of full execution hereof,
there is no administrative agency action, litigation or other governmental
proceeding of any kind pending or threatened against the Seller or the Property
which after the Closing would materially, adversely affect the value of the
Property.
D. To the best of Seller’s knowledge, no special assessments of any kind
(special, bond or otherwise) are levied against the Property which are
outstanding and unpaid.
E. Seller has no knowledge of any pending or contemplated condemnation
proceedings affecting the Property or any part thereof. Seller will not sell,
assign or convey any right, title or interest whatever in or to the Property or
create or permit to exist any lien, encumbrance, or charge thereon without
promptly discharging the same, except as otherwise expressly provided for
herein.
F. Seller will not willfully take any action, or willfully omit to take any
action, which action or omission would have the effect of violating any of its
representations, warranties, covenants and agreements contained herein.
Seller’s warranties and representations contained in this Agreement shall not
survive the Closing and shall be merged into the Deed and other documents to be
executed and delivered in connection with the transaction contemplated herein.
ARTICLE X — DEFAULT AND REMEDIES
A. In the event that the transaction contemplated herein is not closed and
consummated because of Purchaser’s failure or breach to perform its obligations
hereunder, Seller shall retain the Deposit as agreed-upon liquidated damages and
not a penalty, it being otherwise difficult or impossible to estimate Seller’s
actual damages, and which liquidated damages shall be in lieu of any other
damages or the right to specific performance, and, upon such event, this
Agreement shall terminate and be null and void and of no further force or
effect, and neither Seller nor Purchaser shall have any further rights,
remedies, duties, liabilities or obligations to the other hereunder. Seller
hereby waives any right to specific performance, injunctive relief or any other
relief to cause Purchaser to perform its obligations under this Agreement, and
Seller hereby waives any right to damages in excess of said liquidated damages
occasioned by Purchaser’s breach of this Agreement. Seller and Purchaser
acknowledge that it is impossible to estimate the actual damages Seller would
suffer from Purchaser’s breach hereof, but that the liquidated damages provided
herein represent a reasonable pre-estimate of such damages and Seller and
Purchaser therefor intend to provide for liquidated damages as herein specified,
and that the agreed-upon liquidated damages are not punitive or penalties and
are just, fair and reasonable, all in accordance with O.C.G.A. § 13-6-7.

 

-5-



--------------------------------------------------------------------------------



 



B. In the event that the transaction contemplated herein is not closed and
consummated because of Seller’s failure or breach to perform its obligations
hereunder or because of a breach by Seller of any of the representations and
warranties made herein by Seller, Purchaser shall have the right only (i) to
terminate this Agreement by giving notice thereof to Seller, and upon receipt of
such notice Seller shall return the Deposit to Purchaser and thereafter this
Agreement shall terminate and be null and void and of no further force or
effect, and neither Seller nor Purchaser shall have any further rights,
remedies, duties, liabilities or obligations to the others hereunder, or (ii) to
sue Seller for specific performance of its obligations under this Agreement;
which remedies specified in (i) and (ii) shall be in lieu of any other rights or
remedies for Purchaser, including, without limitation, any right or claim for
damages. If Purchaser consummates the transaction contemplated in this Agreement
it shall be conclusively deemed to have waived any breach by Seller of any
covenant, representation or warranty under this Agreement (but not under any of
the documents executed at Closing which shall continue in accordance with their
terms) which the Purchaser knew existed prior to the Closing.
ARTICLE XI — NOTICES
Whenever any notice, demand, or request is required or permitted hereunder, such
notice, demand or request shall be in writing and shall be hand-delivered in
person or sent by United States mail, registered, certified or Express Mail,
postage prepaid, or by Federal Express or similar expedited delivery service, to
the addresses set forth below:
To Seller:
Peachtree Corners Circle LLC
c/o Roberts Properties, Inc.
450 Northridge Parkway
Suite 300
Atlanta, Georgia 30350
Attention: Mr. Anthony W. Shurtz
To Purchaser:
Roberts Properties Residential, L.P.
450 Northridge Parkway
Suite 302
Atlanta, Georgia 30350
With a Copy to:
Sanford H. Zatcoff, Esq.
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway
Suite 600
Atlanta, Georgia 30339

 

-6-



--------------------------------------------------------------------------------



 



Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notices, demands or requests are deposited in
the United States Mail or with such expedited delivery service in accordance
with the preceding portion of this Article XI. Either Purchaser or Seller shall
have the right from time to time to designate by written notice to the other
such other person or persons and at such other places in the United States as
Purchaser or Seller desires written notices, demands, or requests to be
delivered or sent in accordance herewith; provided, however, at no time shall
either party be required to send more than an original and two (2) copies of any
such notice, demand or request required or permitted hereunder.
ARTICLE XII — SETTLEMENT ITEMS
In addition to the items specifically mentioned in this Agreement to be
delivered at the Closing, Seller shall deliver the following items to Purchaser
at the Closing: any sewer, water and other utility bills and assessment bills
any part of which is to be paid by Purchaser; and a complete and accurate
statement setting forth the necessary information upon which any adjustment
shall be made at the Closing.
ARTICLE XIII — ACCESS
Purchaser and its agents and representatives shall have the right to enter upon
the Property at any reasonable time prior to the Closing Date, for any lawful
purpose, including, without limitation, investigations, tests and studies,
structural inspection, and survey purposes; provided, however, Purchaser shall
pay for all such work performed on the Property and shall not permit the
creation of any lien in favor of any contractor, subcontractor, materialman,
mechanic, surveyor, architect or laborer, and Purchaser hereby expressly agrees
to indemnify and hold Seller harmless with respect thereto; and provided
further, however, that Purchaser hereby expressly agrees to indemnify and hold
Seller harmless against any claim, damage or injury to either persons or
property arising out of Purchaser’s or its agent’s, employees’ or
representatives’ actions under this Article XIII. This Article XIII shall
survive the Closing of the transaction contemplated herein or any other
termination of this Agreement.

 

-7-



--------------------------------------------------------------------------------



 



ARTICLE XIV — BROKERS
A. Purchaser and Seller hereby represent to each other that no real estate
broker or agent was involved in negotiating the transaction contemplated herein.
In the event any claim(s) for real estate commissions, fees or compensation
arise in connection with this Agreement and the transaction contemplated herein,
the party so incurring or causing such claim(s) shall indemnify, defend and hold
harmless the other party from any loss, claim or damage which the other party
suffers because of said claim(s).
ARTICLE XV — MISCELLANEOUS
A. This Agreement constitutes the entire agreement between the parties hereto
and cannot be changed or modified other than by a written agreement executed by
both Purchaser and Seller.
B. There shall also be executed and delivered at Closing all other documents and
instruments reasonably required or necessary to effect the transaction
contemplated herein.
C. Irrespective of the place of execution or performance, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Georgia. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.
D. This Agreement may be executed in more than one counterpart, each of which
shall be deemed an original.
E. The captions of this Agreement are inserted for convenience or reference only
and do not define, describe or limit the scope or intent of this Agreement or
any of the terms hereof.
F. Time is of the essence of this Agreement and each term and provision hereof.

 

-8-



--------------------------------------------------------------------------------



 



G. If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.
H. All rights, powers and privileges conferred hereunder upon the parties unless
otherwise provided shall be cumulative and not restricted to those given by law.
I. No failure of any party to exercise any power given such party hereunder or
to insist upon strict compliance by any other party to its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.
J. Purchaser shall have the right to waive any condition or contingency herein
in Purchaser’s favor and Seller shall have the right to waive any condition or
contingency herein in Seller’s favor.
K. Anything contained in this Agreement to the contrary notwithstanding,
(i) except as specifically set forth in this Agreement to the contrary, the
terms and provisions of this Agreement shall not survive Closing and shall be
merged into the Deed; and (ii) except as specifically set forth in this
Agreement to the contrary, Seller does not make any warranties or
representations of any kind or character, expressed or implied, with respect to
the Property, its physical condition, income to be derived therefrom or expenses
to be incurred with respect thereto, or any other matter or thing relating to or
affecting the Property, and there are no oral or written agreements, warranties
or representations with respect to the Property, except as otherwise expressly
set forth in this Agreement.
L. The provisions of this Agreement shall extend to, bind and inure to the
benefit of the parties hereto and their respective successors, assigns and the
legal representatives of their estates.

 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered the day and year first above written.

                      SELLER:

PEACHTREE CORNERS CIRCLE LLC,
a Georgia limited liability company    
 
                    By:   Roberts Properties, Inc., a Georgia corporation,
Manager    
 
               
 
      By:   /s/ Anthony W. Shurtz
 
Anthony W. Shurtz,
Chief Financial Officer and Secretary    
 
         
(CORPORATE SEAL)    

                      PURCHASER:

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership    
 
                    By:   Roberts Realty Investors, Inc., a Georgia corporation,
its sole general partner    
 
               
 
      By:   /s/ Charles R. Elliott
 
Charles R. Elliott,
CFO/Secretary    
 
         
(CORPORATE SEAL)    

 

-10-